Citation Nr: 0803031	
Decision Date: 01/28/08    Archive Date: 02/04/08

DOCKET NO.  06-13 572	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Entitlement to benefits pursuant to the provisions of 38 
U.S.C.A. § 1151 for blindness, as a result of surgery for 
cardiac bypass at a VA facility in Tucson, Arizona, in June 
2001.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Nancy Rippel, Counsel
INTRODUCTION

The appellant is a veteran who served on active duty from 
April 1957 to April 1961.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2005 rating decision by the 
Phoenix, Arizona, Regional Office (RO) of the Department of 
Veterans Affairs (VA) that denied benefits pursuant to the 
provisions of 38 U.S.C.A. § 1151 for blindness as a result of 
heart surgery at a VA facility in June 2001.  The veteran 
filed a claim for this benefit in July 2004.

In June 2007, the veteran provided testimony before the 
undersigned Veterans Law Judge at a Travel Board hearing at 
the RO.  A transcript of the hearing is in the claims file.


FINDINGS OF FACT

1.  All relevant evidence necessary for the equitable 
disposition of the issue on appeal was obtained.

2.  The persuasive evidence demonstrates that the veteran 
does not have blindness as a result of surgery for cardiac 
bypass at a VA facility in Tucson, Arizona, in June 2001 
proximately due to VA carelessness, negligence, lack of 
proper skill, error in judgment, or similar instance of fault 
on the part of VA in furnishing medical care, nor is his 
blindness a disability due to an event not reasonably 
foreseeable in that procedure.


CONCLUSION OF LAW

The criteria for entitlement to compensation benefits 
pursuant to the provisions of 38 U.S.C.A. § 1151 for 
blindness as a result of VA treatment have not been met.  38 
U.S.C.A. § 1151 (West 2002 & Supp. 2006); 38 C.F.R. § 3.361 
(2007).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

Preliminary Considerations

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a)), and as interpreted by the United States Court of 
Appeals for Veterans Claims (the Court) have been fulfilled 
by information provided to the appellant in a letter from the 
RO dated in November 2004.  (See 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a)), Quartuccio v. Principi, 16 Vet. 
App. 183 (2002), Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  See also Mayfield v. Nicholson, 19 Vet. App. 103, 
110 (2005), reversed on other grounds, 444 F.3d 1328 (Fed. 
Cir. 2006).  All identified and authorized evidence relevant 
to the issue on appeal has been requested or obtained.  The 
claim was filed in July 2004.  Adequate opportunities to 
submit evidence and request assistance were provided.

Consistent with Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006), the RO ideally should have sent notice which 
discussed the VCAA notice requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) with regard to effective 
dates and disability ratings. It did not do so.  To the 
extent that there is any perceived technically inadequate 
notice, the Board finds no prejudice to the appellant in 
proceeding with the issuance of a final decision.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the 
Board addresses a question that has not been addressed by the 
agency of original jurisdiction, the Board must consider 
whether the claimant has been prejudiced thereby).  The 
appellant has been thoroughly informed consistent with 
controlling law, and has not indicated he has any additional 
evidence.  At his June 2007 hearing, he stated that he had 
told the undersigned everything he wanted to about his case.  
Furthermore, as the Board concludes below that the 
preponderance of the evidence is against the claim, any 
questions as to the appropriate disability rating and 
effective date to be assigned are rendered moot.  Moreover, 
any failure in the timing of VCAA notice by the RO 
constituted harmless error.  See also Conway v. Principi, 353 
F.3d 1369, 1374 (2004).  There has been no prejudicial error 
in the duty to inform the appellant.  See Sanders v. 
Nicholson, 487 F.3d 881 (Fed. Cir. 2007) and Simmons v. 
Nicholson, 487 F.3d 892 (Fed. Cir. 2007)).

Based on the foregoing, the Board finds that, in the 
circumstances of this case, any additional development or 
notification would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the claimant); Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994) (remands which would only 
result in unnecessarily imposing additional burdens on VA 
with no benefit flowing to the claimant are to be avoided); 
Wensch v. Principi, 15 Vet. App. 362, 368 (2001) (when there 
is extensive factual development in a case, reflected both in 
the record on appeal and the Board's decision, which 
indicates no reasonable possibility that any further 
assistance would aid the appellant in substantiating his 
claim, this Court has concluded that the VCAA does not 
apply).  Moreover, the Board notes that all medical records 
identified by the appellant have been sought.  Thus, the 
Board finds that the duty to assist and duty to notify 
provisions of the VCAA have been fulfilled.  No additional 
assistance or notification to the appellant is required based 
on the facts of the instant case.

Factual Background

The veteran seeks benefits based on 38 U.S.C.A. § 1151 based 
on events surrounding treatment for cardiac bypass surgery at 
the Tucson VA Medical Center (VAMC) in June 2001.

A June 12, 2001 VA optometry consultation, performed prior to 
the heart surgery, indicates this was his first visit to the 
eye clinic.  He was described as status post bilateral focal 
laser for diabetic macular edema in 1999.  He was pseudophake 
in both eyes in 2000.  Chronic open angle glaucoma was noted 
from 2000.  YAG-CAP (laser surgery) was performed on both 
eyes in Late 2000.  Physical examination revealed multiple 
laser scars of the macular area of both eye.  The assessment 
after examination was diabetes mellitus with macular edema 
both eyes, status post focal laser both eyes, bilateral 
mild/moderate diabetic retinopathy, chronic open angle 
glaucoma, pseudophakia from cataract and mild refractive 
error, with sparse dot hemorrhages in the left.  Also noted 
were scattered flame and blot hemorrhages of the posterior 
pole in both eyes.  

On June 21, 2001, the veteran underwent coronary artery 
bypass grafting of three vessels.  His past medical history 
was noted as hypertension, diabetes, hyperlipidemia, benign 
prostatic hypertrophy, cataracts and diabetic retinopathy.  
The hospital summary reflects that he was afebrile and doing 
well postoperative day one.  He was transferred to the 
telemetry unit where he progressed well except when his 
hypertension increased.  An ACE inhibitor was adjusted in 
response to this.  He was discharged on June 26, 2007, and 
was considered stable.  

In July 2001, the veteran was seen for follow-up of cardiac 
surgery.  The record reflects he recovered quite well, but 
had chest pains a few days ago.  He was noted to be without 
significant complaints on examination, and clinically stable.  

In August 2001, the veteran was seen in the VA eye clinic for 
glaucoma and he reported missing his drops for one day.  He 
had scattered severe visual field defects of the eyes.  This 
was observed to be attributable in large part to laser 
scarring of both eyes.  Objective examination revealed 
findings similar to the findings of the 6 12, 2001 eye 
examination; however, his eye pressure was increased in 
August 2001 when compared to the June 2001 readings (OD of 20 
in June 2001 vs. 22 in August 2001; and OS of 22 in June 2001 
vs. 24 in August 2001.  The importance of compliance with 
treatment was stressed.

The veteran completed blind rehabilitation in December 2002.  
He received a service assistance dog in June 2006 at Dr. 
Fishkind's direction.  

Documents from the state of Arizona reflect that the 
veteran's license was cancelled in March 2002 but do not 
reflect the reason.  

A pulmonary outpatient record dated in April 2002 shows that 
the veteran was not driving at that time because he was 
legally blind.  In May 2002, the veteran reported that he 
lost vision "over night" following the June 2001 surgery.  
Proliferative diabetic retinopathy was noted in December 
2002.  A VA examiner noted in January 2004 that the veteran's 
visual acuity was 20/300 right eye and hand motion left eye 
and he should be considered legally blind.  This was 
considered permanent.  In August 2004 he was treated for 
redness of the eye and pain.  The assessment was 
neurovascular glaucoma, diabetic retinopathy, and 
pseudophakia.  In October 2005, blindness was noted due to 
neurovascular glaucoma.  In November 2005, it was noted that 
the blindness was due primarily to diabetic retinopathy and 
glaucoma (secondary cause).  Neurovascular glaucoma was noted 
as the primary eye problem in February 2006.  

The record contains several reports from William J. Fishkind, 
M.D., the veteran's eye doctor.  In an October 2005 
statement, the physician recounted the history provided by 
the veteran that the veteran lost vision suddenly two weeks 
after the coronary artery surgery in June 2001.  Dr. Fishkind 
opined that the veteran had optic atrophy which caused 
permanent visual loss.  In June 2006, Dr. Fishkind noted 
severe visual loss in both eyes with the right eye loss due 
to ischemic optic neuropathy after coronary artery bypass 
graft and diabetic retinopathy.  In the left eye he opined it 
was due to diabetic retinopathy with vitreous hemorrhage and 
traction detachment.  Legal blindness was noted.  It does not 
appear that Dr. Fishkind reviewed any of the veteran's VA 
medical records. 

Outpatient VA treatment records dated from August 2001 to 
October 2006 show treatment for diabetes, morbid obesity, 
hypertension, glaucoma, cataracts, sleep apnea, kidney 
disease, ischemic heart disease/CAD, and low back pain.  

The veteran was afforded a VA examination in March 2007 in 
order to determine the likelihood of whether his current 
visual loss was due to the June 2001 surgery.  The 
ophthalmologist reviewed the file, examined the veteran and 
diagnosed diabetic retinopathy with associated blindness.  He 
opined that the veteran's blindness in the left eye and 
diminished sight in the right eye was not caused by or the 
result of heart surgery done in June 2001 at the Tucson VAMC.  
The examiner opined that, given the well-documented history 
of diabetic eye condition and the effects on vision 
documented prior to heart surgery, that there was no 
significant change in condition.  The examiner sited the June 
and August 2001 eye examinations as showing no significant 
changes in symptoms or significant change in eye condition 
before and after the June 2001 surgery.  The examiner noted 
the veteran's statement in May 2002 that he had sudden loss 
of vision, which the veteran attributed it to the surgery.  
The examiner stated that this later temporal connection is 
impossible.  If vision was lost due to complications of heart 
surgery, the loss would be immediate and profound.  
Therefore, the examiner stated, the conclusion must be that 
the heart surgery did not cause loss of vision, rather the 
diabetes was the causative factor.  

The veteran testified that he has been told by VA physicians 
that his eyes were ruined by the surgery.  He states that he 
was told that when his heart was restarted after the 
bypasses, the jolt to his system essentially caused injury to 
the eye which led to blindness. 

Analysis

VA statutory law provides that compensation may be paid for a 
qualifying additional disability or qualifying death, not the 
result of the veteran's willful misconduct, caused by 
hospital care, medical or surgical treatment, or examination 
furnished the veteran when the proximate cause of the 
disability or death was: (A) carelessness, negligence, lack 
of proper skill, error in judgment, or similar instance of 
fault on the part of VA in furnishing the hospital care, 
medical or surgical treatment, or examination; or (B) an 
event not reasonably foreseeable.  38 U.S.C.A. § 1151 (West 
2002).

VA regulations codifying the requirements for claims 
requesting benefits under 38 U.S.C. 1151(a) filed on or after 
October 1, 1997, became effective September 2, 2004.  69 Fed. 
Reg. 46426 (Aug. 3, 2004).  A review of the record reveals 
that the veteran's claim for compensation was received in 
July 2004.

The regulations provide that benefits under 38 U.S.C. 
1151(a), for claims received by VA on or after October 1, 
1997, for additional disability or death due to hospital 
care, medical or surgical treatment, examination, training 
and rehabilitation services, or compensated work therapy 
program, require actual causation not the result of 
continuance or natural progress of a disease or injury for 
which the care, treatment, or examination was furnished, 
unless VA's failure to timely diagnose and properly treat the 
disease or injury proximately caused the continuance or 
natural progress.  The additional disability or death must 
not have been due to the veteran's failure to follow medical 
instructions.  38 C.F.R. § 3.361 (2007).

It must be shown that the hospital care, medical or surgical 
treatment, or examination caused the veteran's additional 
disability or death and that (i) VA failed to exercise the 
degree of care that would be expected of a reasonable health 
care provider or that (ii) VA furnished the hospital care, 
medical or surgical treatment, or examination without the 
veteran's or, in appropriate cases, the veteran's 
representative's informed consent.  To establish the 
proximate cause of an additional disability or death it must 
be shown that there was carelessness, negligence, lack of 
proper skill, error in judgment, or similar instance of fault 
on VA's part in furnishing hospital care, medical or surgical 
treatment, or examination.  Whether the proximate cause of a 
veteran's additional disability or death was an event not 
reasonably foreseeable is in each claim to be determined 
based on what a reasonable health care provider would have 
foreseen.  The event need not be completely unforeseeable or 
unimaginable but must be one that a reasonable health care 
provider would not have considered to be an ordinary risk of 
the treatment provided. In determining whether an event was 
reasonably foreseeable, VA will consider whether the risk of 
that event was the type of risk that a reasonable health care 
provider would have disclosed in connection with the informed 
consent procedures of 38 C.F.R. § 17.32.  Id.

VA's General Counsel, in a precedent opinion, has held that 
when a new regulation is issued while a claim is pending 
before VA, unless clearly specified otherwise, VA must apply 
the new provision to the claim from the effective date of the 
change as long as the application would not produce 
retroactive effects.  VAOPGCPREC 7-2003 (Nov. 19, 2003).  In 
addition, the Board may consider regulations not considered 
by the agency of original jurisdiction if the claimant is not 
prejudiced by the Board's action in applying those 
regulations in the first instance.  VAOPGCPREC 16-92 (Jul. 
24, 1992); VAOPGCPREC 11-97 (Mar. 25, 1997).  The RO did 
consider 38 C.F.R. § 3.361 as reflected in the statement of 
the case.  
The U.S. Court of Appeals for the Federal Circuit (Federal 
Circuit) has recognized the Board's "authority to discount 
the weight and probity of evidence in light of its own 
inherent characteristics and its relationship to other items 
of evidence."  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. 
Cir. 1997).

The United States Court of Appeals for Veterans Claims 
(Court) has held that where the determinative issue involves 
medical causation or a medical diagnosis, competent medical 
evidence is required.  Grottveit v. Brown, 5 Vet. App. 91 
(1993); see also Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  The Court has also held that the Board must 
determine how much weight is to be attached to each medical 
opinion of record.  See Guerrieri v. Brown, 4 Vet. App. 467 
(1993).  VA is free to favor one medical opinion over another 
provided it offers an adequate basis for doing so.  See Owens 
v. Brown, 7 Vet. App. 429 (1995).

Based upon the evidence of record, the Board finds 
entitlement to compensation under 38 U.S.C.A. § 1151 for 
blindness based on the VA treatment rendered for coronary 
bypass in June 2001 is not warranted.  The Board further 
finds that VA medical opinion dated in March 2007 is 
persuasive that visual loss and diminished sight are not due 
to the June 2001 surgery.  The Board finds it significant and 
highly persuasive that the VA March 2007 opinion considered 
all of the record, thus clearly including the opinions of Dr. 
Fishkind.  Moreover, Dr. Fishkind's opinion's reflect that 
his conclusions were based on the history provided by the 
veteran that there was sudden visual loss two weeks after 
surgery, which is not born out in the record, as noted in the 
June 2001 and August 2001 eye consults.  Medical history 
provided by a veteran and recorded by an examiner without 
additional enhancement or analysis is not competent medical 
evidence.  LeShore v. Brown, 8 Vet. App. 406, 409 (1995).  
Further, the weight of a medical opinion is diminished where 
that opinion is ambivalent, based on an inaccurate factual 
premise, based on an examination of limited scope, or where 
the basis for the opinion is not stated.  See Reonal v. 
Brown, 5 Vet. App. 548 (1993); Sklar v. Brown, 5 Vet. App. 
140 (1993); Guerrieri v. Brown, 4 Vet. App. 467, 470-71 
(1993).  

The VA March 2007 opinion is based on the ophthalmologist's 
review of the records (as opposed to a history provided by 
the veteran), and his observation that the much more likely 
cause of the veteran's eye problems is his long-standing, 
documented diabetes.  The Board finds the opinion to be 
consistent with the record and thus of more probative weight 
than the opinion of Dr. Fishkind because it was based on 
review of the entire record.

Although the veteran believes he has blindness due to VA 
error, he is not a licensed medical practitioners and is not 
competent to offer opinions on questions of medical 
causation.  Grottveit, 5 Vet. App. 91.  In sum, the 
preponderance of the evidence fails to demonstrate that VA 
failed to exercise the degree of care that would be expected 
of a reasonable health care provider or that VA furnished 
hospital care, medical or surgical treatment, or examination 
without the veteran's informed consent.  Therefore, the claim 
for compensation under the provisions of 38 U.S.C.A. § 1151 
must be denied.

When all the evidence is assembled VA is then responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim in which case the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990); Ortiz v. Principi, 274 
F. 3d 1361 (Fed. Cir. 2001).  The preponderance of the 
evidence is against the veteran's claim.


ORDER

Entitlement to benefits pursuant to the provisions of 38 
U.S.C.A. § 1151 for blindness, as a result of surgery for 
cardiac bypass at a VA facility in Tucson, Arizona, in June 
2001 is denied.



____________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


